UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4350



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MEGAN TERRANCE RAMON WHITE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01127-TLW)


Submitted:   September 28, 2007             Decided:   October 10, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., Florence, South Carolina, for Appellant.
Arthur Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Megan Terrance Ramon White pled guilty to bank robbery

and was sentenced to 144 months in prison.   On appeal, his attorney

has filed an Anders1 brief, questioning whether White’s Fed. R.

Crim. P. 11 hearing was properly conducted and whether his sentence

was reasonable, but concluding that there are no meritorious issues

for appeal.   White has filed a pro se supplemental brief, arguing

that (1) he was improperly determined to be a career offender,

(2) the court did not take into consideration his mental illness,

and (3) he should not have been given a reckless endangerment

adjustment.   After a thorough review of the entire record, we

affirm.

                                 I.

          In counsel’s brief, he notes that the district court’s

Rule 11 hearing was thorough and complete with the exception of two

issues. First, he asserts that the district court failed to inform

White that he was subject to the $100 assessment, in violation of

Fed. R. Crim. P. 11(b)(1)(L).    Next, he claims that the district

court failed to inform White that he was giving up his right to be

protected from compelled self-incrimination and that the Government

could prosecute him for any false statements made under oath, in

violation of Fed. R. Crim. P. 11(b)(1)(A), (E).    However, counsel

concludes that, because the district court’s violation of Rule 11


     1
      Anders v. California, 386 U.S. 738 (1967).

                                - 2 -
did not affect White’s substantial rights, there was no plain

error.

           Because White did not move in the district court to

withdraw his guilty plea, counsel correctly notes that any error in

the Rule 11 hearing is reviewed for plain error.        United States v.

Martinez, 277 F.3d 517, 526 (4th Cir. 2002).         “To establish plain

error, [White] must show that an error occurred, that the error was

plain, and that the error affected his substantial rights.” United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).              Even if

White satisfies these requirements, correction of the error remains

within our discretion, and we will not exercise our discretion

unless the error seriously affects the fairness, integrity or

public   reputation   of   judicial   proceedings.     Id.;   see    United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004) (holding that

“a defendant who seeks reversal of his conviction after a guilty

plea, on the ground that the district court committed plain error

under Rule 11, must show a reasonable probability that, but for the

error, he would not have entered the plea”).

           Even assuming that the district court erred at the Rule

11 hearing as counsel alleges, any omissions did not affect White’s

substantial rights.        White was clearly aware that he faced a

special assessment and prosecution for false statements, having

been informed of such in both his plea agreement and the summary of

his agreement at the plea hearing.       During the plea hearing, White


                                 - 3 -
acknowledged that he thoroughly reviewed the plea agreement with

his attorney and that he understood its provisions.                   In addition,

counsel testified that he discussed the rights White was waiving

with him and that White understood.                 Finally, the record provides

no basis for a conclusion that White would not have pled guilty had

the district court been more exacting in its conduct of the plea

hearing. Accordingly, any error at White’s plea hearing was either

not plain or not a miscarriage of justice.                 See United States v.

Stead, 746 F.2d 355, 356-57 (6th Cir. 1984) (district court’s

failure   to    advise        a       defendant       of   his    right      against

self-incrimination did not require guilty plea to be set aside).

                                         II.

          Section 4B1.1 of the United States Sentencing Guidelines

provides that a defendant should be classified as a career offender

when (1) the defendant is over eighteen, (2) the instant crime is

a felony that is a crime of violence or a controlled substance

offense, and (3) the defendant has at least two prior felony

convictions    for   either       a   crime    of    violence    or   a   controlled

substance offense.      White contends that he should not have been

classified as a career offender because (1) his prior crimes were

not violent and (2) his prior convictions were related and should




                                        - 4 -
not have been counted separately.      Because White did not object at

sentencing, his claims are reviewed for plain error.2

          First, White asserts that his convictions for assault and

battery of a high and aggravated nature and threatening a public

official were non-violent, and he presents the factual background

of his crimes and submits state documents showing that the crimes

were classified as non-violent.   However, because these crimes are

“by their nature” violent crimes, the actual facts of White’s

crimes are irrelevant to the determination of whether these crimes

were “crimes of violence” for career offender purposes. See United

States v. Pierce, 278 F.3d 282, 288 (4th Cir. 2002) (holding court

should examine the offense as a “category of criminal conduct

defined by the statute” and not “the particular facts underlying

those convictions”).

          Second,   White    asserts    that   his   convictions   were

consolidated for sentencing and, thus, should not have counted as

separate convictions.       For the purpose of computing criminal

history, sentences for “related cases” are treated as one sentence.


     2
      White also claims that his attorney was ineffective for
withdrawing all objections to the presentence report.     However,
claims of ineffective assistance of counsel are not cognizable on
direct   appeal   unless  the  record   conclusively   establishes
ineffective assistance. United States v. Richardson, 195 F.3d 192,
198 (4th Cir. 1999). Instead, to allow for adequate development of
the record, a defendant generally must bring his ineffective
assistance claims in a motion under 28 U.S.C. § 2255 (2000).
United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). We find
that White’s ineffective assistance claims are not conclusively
established by the record.

                                - 5 -
See   United     States    Sentencing      Guidelines          Manual    §    4A1.2(a)(2)

(2006). Cases are considered “related” if there was no intervening

arrest    and    the    offenses    “(A)    occurred       on    the    same    occasion,

(B) were part of a single common scheme or plan, or (C) were

consolidated for trial or sentencing.”                      USSG § 4A1.2 comment.

(n.3).

               Here, there was an intervening arrest.                          See United

States    v.    Green,    436   F.3d    449,      459    (4th    Cir.)       (noting   that

“intervening arrest” means that “defendant [was] arrested for the

first offense prior to committing the second offense”), cert.

denied, 126 S. Ct. 2309 (2006).            White was arrested for assault and

battery    on    June    12,    1999,     and    he     committed      the    offense   of

threatening a public official on September 23, 1999.                            Thus, the

convictions were not related, and the district court                             properly

counted    them    separately       for    purposes       of    determining       White’s

criminal history score.

                                          III.

               Section 3C1.2 of the Guidelines provides for a two level

adjustment when “the defendant recklessly created a substantial

risk of death or serious bodily injury to another person in the

course of fleeing from a law enforcement officer.” The presentence

report (“PSR”) noted that White led police officers on a high-speed

chase after the robbery.           White argues that he did not realize the

police were chasing him until after he crashed his car and that,


                                          - 6 -
once he fled on foot, he was not endangering anyone.                     However,

because White did not object below, this argument was not before

the district court.        White admitted at his Rule 11 hearing that he

was apprehended after a vehicular pursuit by police officers.

Given the description of the chase at the Rule 11 hearing and in

the PSR, the district court did not commit plain error in imposing

the adjustment.      See United States v. Sykes, 4 F.3d 697, 700 (8th

Cir. 1993) (failing to pull over and thereby compelling police to

force defendant off road constitutes reckless endangerment).

                                        IV.

          We    will    affirm    a     sentence     if   it   “is    within    the

statutorily prescribed range and is reasonable.”               United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).    “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”           United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); see Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007) (upholding application of rebuttable

presumption of reasonableness to within-Guidelines sentence).

          Here,      the     district     court      sentenced       White    after

considering    and   examining     the    Sentencing      Guidelines     and    the

relevant 18 U.S.C. § 3553(a) (West 2000 & Supp. 2007) factors.                  The

court   expressly      stated    that    it   took    into     account       White’s

circumstances and problems, and when rendering judgement, the court

recommended counseling and treatment during White’s incarceration.


                                      - 7 -
White’s 144-month prison term is within the advisory Guideline

range and is below the statutory maximum.                We therefore conclude

that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument, because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 8 -